                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

SHIRLEY J. WALKER,

               Plaintiff,

vs.                                                                      No. CIV 17-0991 JB\SCY

GREGORY J. SPINA; VALLEY
EXPRESS, INC., and GREAT WEST
CASUALTY COMPANY,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiff Shirley Walker’s request to introduce

at trial, and in response to Defendant Gregory J. Spina’s anticipated testimony, the police report

for Walker and Spina’s automobile accident and the traffic citation for following too closely given

to Spina after the accident. See Draft Transcript of Hearing at 3:6-5:11 (taken January 5, 2019)(A.

Ayala). The request arose at the Court’s February 5, 2019, hearing. The primary issues are:

(i) whether the police report and the traffic citation are hearsay; and (ii) whether the Court should

admit the police report and the traffic citation pursuant to rule 403 of the Federal Rules of

Evidence. The Court assumes that Walker refers to the same police report that she attached to the

Plaintiff Shirley J. Walker’s Response to Defendnts’ [sic] Motion for Partial Summary Judgment

on Plaintiff’s Claim for Punitive Damages, filed September 6, 2018 (Doc. 77)(attaching State of

New Mexico Uniform Crash Report, filed September 6, 2018 (Doc. 77)(hereinafter, “Police




                                                -1-
Report”)).1 The Court concludes that: (i) the Police Report and the traffic citation are not hearsay;

and (ii) the Police Report and the traffic citation are admissible pursuant to rule 403. The Court

first addresses whether the Police Report or the traffic citation violate the prohibition on hearsay.

The Court then turns to whether it will admit the Police Report and the traffic citation pursuant to

rule 403.

       First, the Court addresses whether the Police Report and the traffic citation violate the

prohibition on hearsay. Both documents may violate the prohibition if Walker introduces them

for the truth of the matters asserted but not if Walker introduces them to impeach Spina.

“‘Hearsay’ means a statement that: (1) the declarant does not make while testifying at the current

trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in the

statement.” Fed. R. Evid. 801(c) (bold in original). The New Mexico State Police officer who

produced the Police Report and issued the citation, “Q. Webb,” Police Report at 4, recorded both

statements outside court would be hearsay, see Fed. R. Evid. 801(c)(1). If Walker introduces the

Police Report and traffic citation for the truth of the matters asserted therein and fulfills rule

801(c)(2), rule 801 will, absent an exception, bar the evidences’ introduction. See Fed. R. Evid.

801(c)(2).   Walker may, however, introduce the Police Report and the traffic citation for

impeachment purposes. Rule 801(c)(2) is not met when a party offers evidence for impeachment.

In such situations, the party introduces the evidence for purposes other than the truth of the matters

asserted. See Stephen A. Saltzburg, Michael M. Martin, & Daniel J. Capra, Federal Rules of

Evidence Manual § 801.03[2][f][ix], at 801-136 to -138 (11th ed. 2015)(citing cases classifying


       1
         Walker did not attach as an exhibit the Police Report to which she referred at the hearing.
The Court may need to reconsider its memorandum opinion and order if Walker was referring to
a different Police Report.



                                                -2-
evidence used for impeachment as non-hearsay evidence). Walker explains that she will introduce

the Police Report and traffic citation if Spina testifies to information contradicting the sources. If

Walker introduces the documents for such purposes, neither the Police Report nor the traffic

citation would violate the rule against hearsay.

        If Walker desires to introduce the Police Report and the traffic citation for the truth of the

matters asserted, several hearsay exceptions could accommodate the portions of the Police Report

describing the officer’s observations and factual findings. Rule 803(8)(A)(ii) of the Federal Rules

of Evidence makes admissible “a record or statement of a public office” setting out “a matter

observed while under a legal duty to report,” although the rule excludes from the exception, “in a

criminal case, a matter observed by law-enforcement personnel.” Fed. R. Evid. 803(8)(A)(ii).

Under rule 803(8)(A)(iii) of the Federal Rules of Evidence, “[a] record or statement of a public

office . . . [that] sets out . . . factual findings from a legally authorized investigation” is admissible

“in a civil case.” Fed. R. Evid. 803(8)(A)(iii). Both exceptions apply only if “the opponent does

not show that the source of information or other circumstances indicate a lack of trustworthiness.”

Fed. R. Evid. 803(8)(B). Rule 803(6) of the Federal Rules of Evidence provides:

        (6) Records of a Regularly Conducted Activity. A record of an act, event,
        condition, opinion, or diagnosis if:

                (A) the record was made at or near the time by -- or from information
                transmitted by -- someone with knowledge;

                (B) the record was kept in the course of a regularly conducted activity of a
                business, organization, occupation, or calling, whether or not for profit;

                (C) making the record was a regular practice of that activity;

                (D) all these conditions are shown by the testimony of the custodian or
                another qualified witness, or by a certification that complies with Rule
                902(11) or (12) or with a statute permitting certification; and




                                                   -3-
               (E) the opponent does not show that the source of information or the method
               or circumstances of preparation indicate a lack of trustworthiness.

Fed. R. Evid. 803(6). Courts have held police reports admissible under all the above exceptions.

See, e.g., United States v. Snyder, 787 F.2d 1429, 1434 (10th Cir. 1986)(admitting police report

under   803(6));   United    States   v.   DeLeon,    316    F. Supp. 3d   1303,    1306    (D.N.M.

2018)(Browning, J.)(admitting police report under 803(A)(iii)); Dorato v. Smith, 108 F. Supp. 3d

1064, 1071 n.6 (D.N.M. 2015)(Browning, J.)(noting that police reports are admissible under

803(A)(ii)); Sanchez v. Cano-Marquez, No. CIV 14-0926 MV/GBW, 2015 WL 13662863, at *4

(D.N.M. April 20, 2015)(Wormuth, M.J.), report and recommendation adopted, No. CIV 14-0926

MV/GBW, 2015 WL 13662864 (D.N.M. May 21, 2015)(Vazquez, J.)(same); Wood v. Millar, No.

CIV 13-0923 RB/CG, 2015 WL 12661926, at *4 (D.N.M. Feb. 19, 2015)(Brack, J.)(same);

Michell v. Thompson, No. CIV 12-0316 KBM/GBW, 2013 WL 12333985, at *1 (D.N.M. March

5, 2013)(Molzen, M.J.)(same); Lunsford v. Howard, No. CIV 11-0169 LH/LAM, 2012 WL

13081663, at *6 (D.N.M. March 31, 2012)(Hansen, J.)(admitting police report under 803(6));

United States v. Goad, 739 F. Supp. 1459, 1461 (D. Kan. 1990)(Theis, J.)(same). Only a police

officer’s observations and knowledge, however, are admissible under the exceptions above. See,

e.g., United States v. Snyder, 787 F.2d at 1434 (“[I]t is well established that although entries in a

police or investigating officer’s report which result from the officer’s own observations and

knowledge may be admitted, statements made to the officer by third parties under no business duty

to report may not.” (citing United States v. Pazsint, 703 F.2d 420, 424 (9th Cir. 1983)); Meder v.

Everest & Jennings, Inc., 637 F.2d 1182, 1186-87 (8th Cir. 1981); United States v. Yates, 553 F.2d

518, 521 (6th Cir. 1977); United States v. Smith, 521 F.2d 957, 964 (D.C. Cir. 1975)); Dorato v.

Smith, 108 F. Supp. 3d at 1071 n.6 (noting that third parties’ statements in police reports require




                                                -4-
separate hearsay exceptions (citing Walker v. City of Okla. City, 203 F.3d 837, 2000 WL 135166,

at *8 (10th Cir. Feb. 7, 2000)(unpublished table opinion))2).

       In its Memorandum Opinion and Order, 2018 WL 6519133, filed December 11, 2018

(Doc. 104)(“MOO”), the Court concluded that this Police Report was admissible:

               The Court concludes that the Police Report is admissible under rule
       803(8)(a)(iii). Walker brings a civil suit, which does not threaten to contravene rule
       803(8)(a)(iii)’s limitations on law enforcement reports in criminal cases. See Fed.
       R. Evid. 803(8)(a)(iii). The New Mexico State Police officer who produced the
       Police Report, “Q. Webb,” Police Report at 4, acted during a “legally authorized
       investigation,” Fed. R. Evid. 803(8)(a)(iii). See N.M. Stat. Ann. § 29-1-1. [This
       statute provides:

                       It is hereby declared to be the duty of every sheriff, deputy
               sheriff, constable and every other peace officer to investigate all
               violations of the criminal laws of the state which are called to the
               attention of any such officer or of which he is aware, and it is also
               declared the duty of every such officer to diligently file a complaint
               or information, if the circumstances are such as to indicate to a
               reasonably prudent person that such action should be taken, and it is
               also declared his duty to cooperate with and assist the attorney
               general, district attorney or other prosecutor, if any, in all reasonable
               ways. Such cooperation shall include the prompt reporting of all
               arrests for liquor law violations at licensed liquor establishments to
               the department of alcoholic beverage control. Failure to perform his
               duty in any material way shall subject such officer to removal from
               office and payment of all costs of prosecution.



       2
         Walker v. City of Oklahoma City is an unpublished opinion, but the Court can rely on an
unpublished opinion from the United States Court of Appeals for the Tenth Circuit to the extent
its reasoned analysis is persuasive in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished
opinions are not precedential, but may be cited for their persuasive value.”). The Tenth Circuit
has stated: “In this circuit, unpublished orders are not binding precedent, . . . and . . . citation to
unpublished opinions is not favored. However, if an unpublished opinion . . . has persuasive value
with respect to a material issue in a case and would assist the court in its disposition, we allow a
citation to that decision.” United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The
Court concludes that Walker v. City of Oklahoma City has persuasive value with respect to a
material issue, and will assist the Court in its disposition of this Memorandum Opinion and Order.




                                                 -5-
       N.M. Stat. Ann. § 29-1-1.] Webb records events and findings from the crime scene
       -- including the automobile accident’s location and date, the road’s state, the
       automobiles’ damages, and Spina’s statements. See Fed. R. Evid. (8)(a)(iii); Police
       Report at 1-4; United States v. Snyder, 787 F.2d at 1434; United States v. DeLeon,
       316 F. Supp. 3d at 1306-07.3

MOO, at 41-42, 2018 WL 6519133, at *15. To admit Spina’s statements in the Police Report, see

Police Report at 2, Walker requires another hearsay exception. Rule 801(d)(2), for instance,

specifies an exclusion from hearsay for opposing party’s statements; it excludes a statement, if

“[t]he statement is offered against an opposing party and: (A) was made by the party in an

individual or representative capacity.” Fed. R. Evid. 801(d)(2). Under this exception, any

statements from Spina would be excepted from hearsay. In the MOO, the Court notes that Spina’s

statements in the Police Report are admissible:

       Although the 803(8)(a)(iii) exception does not cover Spina’s statements, see, e.g.,
       United States v. Snyder, 787 F.2d at 1434; Walker v. City of Okla. City, 2000 WL
       135166, at *8, his statements, as an opposing party’s statements, are excluded from
       hearsay, see Fed. R. Evid. 801(d)(2); Fed. R. Evid. 805.

MOO at 42, 2018 WL 6519133, at *15.

       The traffic citation and evidence that Spina paid and pled guilty to the traffic citation, if

Walker has such evidence, are also excepted from hearsay. At least one court has stated that rule

803(6)’s exception for regularly conducted activities covers traffic citations. See Medina v. City

of Chicago, No. 01 C 9490, 2002 WL 31027965, at *2 (N.D. Ill. Sept. 10, 2002)(Conlon, J.). The



               3
               The Court does not have sufficient evidence before it to determine whether
       the Police Report satisfies rule 803(6)’s requirements. Further, the Court has not
       been able to locate a statute conveying on New Mexico State Police a “legal duty
       to report,” Fed. R. Evid. 803(8)(A)(ii), in an “Uniform Crash Report,” Police
       Report at 1, observations from automobile accidents.

MOO, at 41 n.16, 2018 WL 6519133, at *15 n.16.




                                               -6-
Court does not have sufficient information to determine whether the traffic citation at issue

satisfies 803(6). Another court has suggested that rule 803(8) might encompass traffic citations.

See Ramirez v. City of Chicago, No. 05C317, 2009 WL 3852378, at *3 (N.D. Ill. Nov. 17,

2009)(Shadur, J.). See also Lennon v. City of Carmel, No. 1:15-CV-02072-JMS-MJD, 2016 WL

5851595, at *3 (S.D. Ind. Oct. 6, 2016)(Magnus-Stinson, J.)(implying that traffic tickets are public

records). The Court agrees that the traffic citation satisfies rule 803(8). The determination that

Spina followed too closely is “a factual finding . . . from a legally authorized investigation.” Fed.

R. Evid. 803(8)(A)(iii). That Spina paid and pled guilty to the traffic citation, however, constitutes

“a statement . . . offered against an opposing party, which Spina made as “an individual.” Fed. R.

Evid. 801(d)(2).

       Second, the Court considers whether to admit the Police Report and the traffic citation

pursuant to rule 403. The Court will admit the Police Report. Rule 403 provides: “The court may

exclude relevant evidence if its probative value is substantially outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Courts have

suggested little concern about police reports violating rule 403. See, e.g., Peden v. State Farm

Mut. Auto. Ins., No. 14-CV-00982-LTB-KLM, 2018 WL 3496735, at *7 (D. Colo. July 20,

2018)(Babcock, J.)(not discussing police report’s prejudice). The Police Report recounts Quinn’s

observations and Spina’s statements. Although the jury may afford heavy weight to the Police

Report’s description, because an official law enforcement officer believed those facts, if only the

facts recorded in the Police Report are presented to the jury, the jury can likely distinguish for

itself whether the accounts in the Police Report are trustworthy, and the weight to give those and




                                                -7-
others’ accounts. See Hill v. Rolleri, 615 F.2d at 890 (rejecting an argument that, “because the

statements were ‘enshrined’ in a police report, the jury would accord them some special

credibility,” because “[t]he jury must be credited with the competence to understand that Farley’s

statements were his alone and that the officer did not necessarily approve of them by noting them

in his report.” (no citation to quotation in original)). The Police Report may even help the jury

further envision the accident. See Rhodes v. Curtis, No. CIV. 04-476-P, 2006 WL 1047021, at *2

(E.D. Okla. April 12, 2006)(Payne, J.)(“[T]he findings of the investigating officer could be helpful

to the jury’s determination of the facts surrounding this accident[.]”). The Court, therefore, will

admit the Police Report.

        If Walker can only show that Quinn cited Spina, the Court will not admit that evidence. If

Walker can show that Quinn cited Spina and that Spina paid and/or pled guilty to the traffic

citation, the Court will admit that evidence. Under rule 403, courts hesitate to admit all evidence

related to traffic citations; courts distinguish between evidence that an individual was cited, and

evidence that an individual paid or pled guilty to a traffic citation. See, e.g., Two Rivers Bank &

Tr. v. Atanasova, 686 F.3d 554, 563 (8th Cir. 2012)(“Federal courts have suggested however that

the prejudicial effect of evidence of a contested citation outweighs its probative value.”); Bergeron

v. Great W. Cas. Co., No. CIV.A. 14-13, 2015 WL 3505091, at *4 (E.D. La. June 3,

2015)(Morgan, J.)(noting “that evidence of a traffic citation is only admissible if the defendant

pleaded guilty to the citation”); Cunningham v. Wash. Gas Light Co., No. CIV.A. 86-2392 (RCL),

1988 WL 90400, at *1 (D.D.C. Aug. 11, 1988)(Lamberth, J.)(“[T]he mere issuance or failure to

issue a traffic citation is not admissible in a civil trial.”).




                                                    -8-
       The Court concludes that admitting evidence only that Quinn cited Spina would unfairly

prejudice the Defendants and confuse the jury. The jury may give the citation unnecessary weight

or confuse the citation with evidence of liability or even a determination of negligence. See Hill

v. Rolleri, 615 F.2d 886, 890 (9th Cir. 1980)(“Since an arrest is not considered evidence of guilt,

a citation should not be considered evidence of negligence.”). A traffic citation alone reflects only

the officer’s conclusion about events, and, especially when the officer may not have himself

observed the accident, that conclusion deserves no special weight. See Hillyer v. David Phillips

Trucking Co., 606 F.2d 619, 619-20 (5th Cir. 1979)(concluding that admitting a traffic citation

was prejudicial, because “the fact that the investigating officer had made a charge against Gale

remained before the jury”).

       That Spina paid and/or pled guilty to the traffic citation, however, has a probative value

that outweighs its prejudice. Such evidence suggests that Spina understood that he committed the

traffic violation. See Two Rivers Bank & Tr. v. Atanasova, 686 F.3d at 563 (treating only

contested citations as too prejudicial for admission); Turner v. Silver, 1978-NMCA-107, ¶¶ 9, 17-

19, 587 P.2d 966, 968-69 (holding, where the defendant paid a fine and “understood that he was

guilty,” “the rule to be that a party who is charged with a traffic offense and pays a fine because

he understood or thought that he was guilty, is akin to a party who pleads guilty”). Contra Stehn

v. Cody, 74 F. Supp. 3d 140, 145-48 (D.D.C. 2014)(Kollar-Kotelly, J.)(precluding deposition

testimony that a defendant paid a traffic violation, because the jury would confuse the defendant’s

statement with an admission that he actually failed to yield, and because the statement would

unfairly prejudice the defendant as the jury would interpret it as an admission of liability); Anthony

v. Wash. Metro. Area Transit Auth., 2005 WL 5329518, at *4 (concluding that the prejudice of




                                                -9-
paying a traffic citation outweighs its probative value). A jury can reasonably conclude that Spina,

whose livelihood depends on driving commercial vehicles and whose driving Valley Express

oversees, would have contested the traffic citation if he had not been following too closely. That

Spina did not contest the traffic citation indicates that he believed himself to have been following

too closely, which supports Walker’s argument that he drove negligently. If Spina paid the traffic

citation but did not believe that he committed the traffic violation, Spina can explain his belief on

cross-examination. A jury has experience driving and paying for traffic tickets. The jury

understands that some people may pay traffic tickets only when they believe that the citation was

justified and that others may pay traffic tickets because they do not want the bother of contesting

the citations. The jury, therefore, can decide for itself how to interpret Spina’s actions regarding

the traffic citation if Spina pled guilty or paid the traffic ticket.4 Accordingly, the Court grants

Walker’s request in part and denies it in part.

       IT IS ORDERED that: (i) Plaintiff Shirley Walker’s request to introduce at trial, and in

response to Defendant Gregory J. Spina’s anticipated testimony, the Police Report and the traffic

citation is granted in part and denied in part; (ii) the Police Report is admissible; (iii) evidence of

the traffic citation is admissible if Walker can show that Spina paid and/or pled guilty to the traffic

citation; and (iv) evidence of the traffic citation is inadmissible if Walker can show only that Quinn

cited Spina.




       4
          If Spina paid the traffic citation and in some manner marked that he paid but contested the
traffic citation or did not plead guilty to the traffic citation, the Court will exclude evidence of the
traffic citation.



                                                  - 10 -
                                                  _______________________________
                                                  UNITED STATES DISTRICT JUDGE


Counsel:

Shavon M. Ayala
Ayala P.C.
Albuquerque, New Mexico

--and--

Anthony James Ayala
Law Offices of Anthony James A. Ayala
Albuquerque, New Mexico

          Attorneys for the Plaintiff

Raul P. Sedillo
Allison M. Beaulieu
Butt Thornton & Baehr PC
Albuquerque, New Mexico

          Attorneys for the Defendants




                                         - 11 -
